Citation Nr: 0633173	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-30 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
December 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied entitlement to service connection 
for PTSD.  In October 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

The veteran filed a motion to correct the transcript of the 
October 2005 hearing.  The undersigned Veterans Law Judge 
allowed one change in the transcript within the meaning of 
38 C.F.R. § 20.716, changing the word "bus" to "buzz saw," 
but denied the remaining items, finding that they were 
consistent with the hearing tape.

The veteran submitted additional information in October 2005 
that was not reviewed by the RO.  A remand is not necessary, 
however, as the veteran waived RO consideration of the 
evidence.

FINDING OF FACT

The competent medical evidence of record does not show a 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for PTSD and the respective responsibilities of each 
party for obtaining and submitting evidence by way of a 
February 2004 VA letter, prior to the April 2004 rating 
decision.  Specifically, the RO notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  The RO notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information, and provided the veteran 
with the release forms so that VA could request any private 
records for him.  The RO also requested the veteran to send 
any treatment records pertinent to his claim, which in 
effect, would include any evidence in his possession.  The RO 
notified the veteran again in May 2004 and August 2004.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, personnel records, and Internet articles on Navy 
ships.  The veteran did not notify VA of any treatment for 
PTSD.  The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in March 2004, and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for PTSD.  In statements 
and testimony, he asserts that his stressors consist of 
experiencing anxiety over the possibility of being captured 
or fired upon on patrols, and the death of his captain on the 
USS Missouri.  He also mentioned that he saw body parts, as a 
result of their shelling targets.  He noted that sometimes 
they were fired upon while aboard the USS New Jersey, and 
submitted Internet articles on the histories of the ships he 
served on.  He contends that these experiences lead to his 
PTSD, entitling him to disability compensation.  He indicated 
that his nightmares started right after service in 1955 but 
that he did not seek any treatment because he did not want it 
to be known at work.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A March 2004 VA examination report shows the veteran stated 
that his duties in service were that of a "general seaman"; 
but he did primarily clerical work, except when called to 
battle stations, at which time he manned a quad 40 gun right 
underneath the 16 inch guns.  He reported shelling unseen 
locations and occasionally hearing about the death and 
destruction, as a result of the shelling.  In addition, he 
described seeing things through binoculars that they 
destroyed, including dead bodies.  He reported intrusive 
memories that had been triggered lately by television news.  
He also reported occasional sadness, regarding things he did 
in Korea, as well as things that were occurring in the world.  
He denied any history of psychiatric care.  He stated that he 
was largely able to block out painful memories but that 
recently they had worsened because of decrease in activity 
level and fewer distractions in his life.  His capacity for 
adjustment after release from active duty had generally been 
good.  The examiner found that the extent of social and 
occupational impairment over the past 12 months had been mild 
with occasional sadness and intrusive memories.  The examiner 
assessed that the veteran did not experience any traumatic 
stressors that would qualify as criteria A stressor for PTSD 
and that he also did not meet the criteria in the other three 
domains.  The examiner determined that the veteran exhibited 
some mild depression and anxiety, as well as stress, related 
to caring for his seriously-ill wife, but did not currently 
exhibit any serious psychiatric or psychosocial problems.

Upon review, the preponderance of the evidence is against the 
claim.  

The VA examination indicates that most of the veteran's 
stressors would not qualify as criteria A stressor for PTSD.  
The Board notes that the veteran described experiencing 
anxiety over the possibility of being captured or fired upon 
on patrols, and seeing the results of his shelling, 
mentioning that he saw body parts.  He also noted that 
sometimes they were fired upon while aboard the USS New 
Jersey.  He submitted Internet articles on the USS Iowa and 
USS New Jersey, showing the ships engaged in attacks on the 
enemy while he was stationed on them.  He also stated in 
August 2004 that the captain of his ship died.  A news 
article he submitted shows his captain died of a heart attack 
in 1953 on board the USS Missouri.    

However, even if the veteran's asserted stressors qualified 
as a PTSD stressor under DSM-IV, the veteran does not have a 
diagnosis of PTSD.  Service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  The CAVC has held that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The criteria for a diagnosis of PTSD are significantly 
revised in DSM IV.  In particular, the person's response to 
the stressor is no longer based solely on usual experience 
and response.  Rather, it is geared to the specific 
individual's actual experience and response.  See DSM-IV.  

The VA examiner interviewed the veteran for one and a half 
hours and found that the veteran did not exhibit any serious 
psychiatric or psychosocial problems.  The veteran reportedly 
arrived on time and was well-groomed with no inappropriate 
psychomotor activity or mannerisms.  His speech was of normal 
rate and rhythm; and he maintained good eye contact 
throughout the evaluation.  His stated mood was "happy," 
and his affect was congruent and of broad range.  The veteran 
denied any significant current depression, anxiety, or 
symptoms of panic.  He also denied any disturbance of 
thought-processes or thought-content; and none was noted 
during the examination.  The veteran denied suicidal or 
homicidal ideation, and was oriented in all spheres.  Both 
recent and remote memory appeared intact.  His attention 
strayed at times, but generally was adequate for the purpose.  
His concentration was good and his immediate and delayed 
recall was within normal limits.  He exhibited good judgment 
and insight.  The psychometric test findings also were noted 
to be consistent with the interview; the veteran reportedly 
scored in a range that was characteristic of patient examples 
that do not carry the diagnosis of PTSD.  Based on these 
findings, the examiner determined that the veteran did not 
meet the criteria for a diagnosis of PTSD or any other Axis I 
diagnosis.

Although the veteran has argued that he has PTSD related to 
his military service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show a diagnosis of PTSD.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

In sum, the claim of service connection for PTSD is denied.  
38 C.F.R. § 3.303.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine; however, as the 
evidence is not equibalanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


